                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 In re:                                  :
                                         :
 CLINTON NURSERIES, INC., :              :                     3:19CV1428(MPS)
 CLINTON NURSERIES OF MARYLAND, INC., :                        3:19CV1433(MPS)
 CLINTON NURSERIES OF FLORIDA, INC., and :
 TRIEM LLC,                              :
                                         :
                 Debtors                 :

 CLINTON NURSERIES, INC.,                             :
 CLINTON NURSERIES OF MARYLAND,                       :
 INC., and CLINTON NURSERIES OF                       :
 FLORIDA, INC.,                                       :
                                                      :
                        Plaintiffs/Appellants,        :
                                                      :
                 v.                                   :
                                                      :
 WILLIAM K. HARRINGTON,                               :
 UNITED STATES TRUSTEE, REGION 2,                     :
                                                      :
                       Defendant/Appellee.            :
                                                       :

                          ORDER RE: CERTIFICATION OF APPEAL

          Pursuant to 28 U.S.C. § 158(d)(2), the appellants, Clinton Nurseries, Inc., Clinton

Nurseries of Maryland, Inc., and Clinton Nurseries of Florida, Inc. move for a direct appeal to the

United States Court of Appeals for the Second Circuit of the bankruptcy court's September 11,

2019 ruling. The motion is GRANTED.

          Section 158(d)(2)(A) provides that the Court of Appeals "shall have jurisdiction of

appeals" from a bankruptcy court if the district court certifies that either "(i) the judgment, order,

or decree involves a question of law as to which there is no controlling decision of the court of

appeals for the circuit or of the Supreme Court of the United States, or involves a matter of public

importance; (ii) the judgment, order, or decree involves a question of law requiring resolution of
conflicting decisions; or (iii) an immediate appeal from the judgment, order, or decree may

materially advance the progress of the case." 28 U.S.C. § 158(d)(2)(A)(i)-(iii).

         The issue presented concerns the different fees charged Chapter 11 debtors in the U.S.

Trustee program and those in the Bankruptcy Administrator program. Pursuant to the 2017

amendments to 28 U.S.C. § 1930(a)(6), the quarterly fees that Chapter 11 debtors pay to U.S.

Trustees increased as of January 1, 2018 on all pending cases. For Chapter 11 debtors in districts

in the Bankruptcy Administrator Program, the increased fees apply only to cases filed on or after

October 1, 2018. The appellants argued before the bankruptcy court that the 2017 Amendments

to 28 U.S.C. § 1930(a)(6) created non-uniform bankruptcy law in violation of Article I, Section 8,

Clause 4 of the U.S. Constitution. The bankruptcy court rejected the appellants' constitutionality

challenge.

         Certification is appropriate under § 158(d)(2)(A)(i). There are no controlling decisions in

either the Second Circuit or the Supreme Court regarding this issue. In addition, other bankruptcy

courts that have considered the question have concluded that the amendments were

unconstitutional. See In re Life Partners Holdings, Inc., No. 15-40289, 2019 WL 3987707, at *1

(Bankr. N.D. Tex. Aug. 22, 2019), In re Circuit City Stores, Inc., No. 08-35653, 2019 WL

3202203, at *1 (Bankr. E.D. Va. July 15, 2019), In re Buffets, LLC, 597 B.R. 588 (Bankr. W.D.

Tex. 2019).

         For these reasons, the appellants' motion for certification of appeal [ECF 10] is granted.



                                               IT IS SO ORDERED.

                                               ___/s/________________
                                               Michael P. Shea, U.S.D.J.
Dated:          Hartford, Connecticut
                November 8, 2019

                                                  2
